UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11681 FOOTSTAR, INC. (Exact name of registrant as specified in its charter) Delaware 22-3439443 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 933 MacArthur Blvd., Mahwah, New Jersey (Address of principal executive offices) (Zip Code) (201) 934-2000 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. (The registrant did not distribute new securities under the plan confirmed by the court; there was no change to the holders of securities as a result of the registrant’s reorganization.)Yes xNo ¨ Number of shares outstanding of common stock, par value $.01 per share, as of November 10, 2010: 24,183,897 1 Table of Contents FOOTSTAR, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART 1.FINANCIAL INFORMATION ITEM 1.Financial Statements. Consolidated Condensed Statements of Operations For the Period January 4, 2009 through May 5, 2009 (Going Concern Basis) 3 Consolidated Condensed Statements of Net Assets as of October 2, 2010 (unaudited) and January 2, 2010 (Liquidation Basis) 4 Consolidated Condensed Statement of Changes in Net Assets in Liquidation For the Nine Months Ended October 2, 2010 (Liquidation Basis - unaudited) 5 Consolidated Condensed Statement of Cash Flows For the Period January 4, 2009 through May 5, 2009 (Going Concern Basis) 6 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk. 16 ITEM 4.Controls and Procedures. 16 PART II. OTHER INFORMATION 16 ITEM 1.Legal Proceedings. 16 ITEM 1A.Risk Factors. 16 ITEM 6.Exhibits. 17 SIGNATURES 18 EX-31.1 EX-31.2 EX-32.1 2 Table of Contents FOOTSTAR, INC. and SUBSIDIARY COMPANIES PART 1.FINANCIAL INFORMATION Item 1. Financial Statemetns. Consolidated Condensed Statements of Operations For the Period January 4, 2009 to May 5, 2009 (Going Concern Basis) (in millions, except per share amounts) For the period January 4, 2009 to May 5, 2009 * Revenue Net Sales $
